Citation Nr: 1002940	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-37 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1943 to July 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In November 2009, the Veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge (VLJ).  The 
hearing transcript is associated with the claims folder.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus had its onset during active service.


CONCLUSION OF LAW

Tinnitus was incurred during active duty service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The facts of this case may be briefly summarized:  The 
Veteran is service-connection for bilateral sensorineural 
hearing loss based upon the Veteran's noise exposure during 
service.  The 10 percent rating recognizes that the Veteran 
has hearing difficulty, even with the use of hearing aids.  
See generally 38 C.F.R. § 4.85.

The Veteran's claim of service connection for tinnitus has 
been denied on the basis of no current medical evidence of a 
tinnitus diagnosis.  This finding stems from a July 2008 VA 
Compensation and Pension (C&P) examination report which 
indicated that the Veteran did not have a history of 
tinnitus.  The examination report further indicated that the 
"Veteran did not report tinnitus aurium or cerebri today."

In November 2009, the Veteran testified that he had 
difficulty understanding the questions from the July 2008 VA 
C&P examiner, and asserted that his tinnitus had been present 
at the time of the July 2008 VA C&P examination.  In fact, 
the Veteran testified that his tinnitus had been present 
since service.

The Board notes that the Veteran reported the presence of 
tinnitus one month prior to his July 2008 VA C&P examination.  
See Veteran's VA Form 21-526 (Application for Compensation 
and/or Pension) received in June 2008.  This application 
provides strong evidence in favor of a finding that the 
Veteran, in fact, had tinnitus at the time of the July 2008 
VA C&P examination.  The Board further observes that the VA 
C&P examination indicated that the Veteran did not report 
tinnitus, which is a different matter than the Veteran 
actually denying tinnitus symptoms.

Tinnitus is a medical term referring to symptoms of noise in 
the ears, such as ringing, buzzing, roaring or clicking.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 
1994).  These are symptoms capable of lay observation and may 
provide the basis for an award of service connection when 
there is credible evidence of continuity of symptomatology 
alone.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); 
Layno, 6 Vet. App. at 469-70.

On this record, the Board finds that the Veteran's June 2008 
formal service connection application provides credible 
evidence that the Veteran's tinnitus was present at the time 
of the July 2008 VA C&P examination.  The Veteran either 
misunderstood the questions being asked or did not self-
report the symptom.  Thus, the Veteran has established the 
existence of a current disability.

The Board also finds no evidence of record impeaching the 
Veteran's allegation of continuity of symptomatology since 
service.  Notably, the Veteran's service treatment records 
(STRs) do not reflect any report of tinnitus but also do not 
reflect any denial of tinnitus symptoms.  With consideration 
of the evidentiary value that may be assigned to the 
Veteran's lay descriptions under Jandreau, Layno and Barr, 
the Board resolves reasonable doubt in favor of the Veteran 
and grants his appeal.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for tinnitus is granted.




REMAND

The Veteran testified to an inservice injury to the low back 
which required treatment and resulted in recurrent symptoms 
of back pain since service.  At his hearing in November 2009, 
the Veteran testified that a post-service examiner had found 
an abnormal curvature of his spine.  The Veteran's STRs do 
not reflect any injury in service or abnormal spinal 
curvature.  In fact, the Veteran's July 1946 separation 
examination reflected a normal clinical evaluation of the 
spine.

A July 2008 statement from K.E.A., B.S., D.C., indicating 
having treated the Veteran since October 2002 for moderate to 
severe low back pain.  This chiropractor indicated that X-ray 
examination of the Veteran's spine showed localized areas of 
degenerative arthritis and wedging which would be consistent 
with the Veteran's history of injury during service.  

This chiropractor included the Veteran's report of not having 
received treatment for the in-service trauma, which conflicts 
with the Veteran's November 2009 testimony.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that the Secretary must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, has been described as a low threshold.  
McLendon, 20 Vet. App. at 83.

At this time, the Board finds that there is insufficient 
evidence to support an award of service connection for low 
back disability, as the July 2008 statement from the 
Veteran's chiropractor does not provide a clear diagnosis and 
reflects the existence of an additional 6 years of clinical 
treatment which have not been associated with the claims 
folder.  Furthermore, there are conflicting statements from 
the Veteran regarding whether he received in service 
treatment for the alleged injury.  However, given the 
allegation of inservice injury and medical statement of a 
possible association between current disability and inservice 
injury, the Board finds that the low threshold for VA 
providing an examination has been met.  McClendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the Veteran's clinical records 
of treatment for low back disability by 
K.E.A., B.S., D.C., since October 2002.

2.  Upon completion of the above, schedule 
the Veteran for an appropriate VA examination 
to determine the nature and probable etiology 
of his claimed low back disability.  The 
claims folder should be made available to the 
examiner for review.  All appropriate tests 
and studies should be accomplished and all 
clinical findings should be reported in 
detail.

Based on the examination and review of the 
record, the examiner should identify all 
current disorders of the Veteran's low back 
and offer an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
currently diagnosed disability first 
manifested in service or is the result of 
injury or disease incurred or aggravated 
during active duty service from July 1943 to 
July 1946.

The examiner is requested (but not required) 
to discuss the significance of the Veteran's 
STRs reflecting no treatment or abnormality 
of low back disability, the Veteran's 
conflicting statements of inservice treatment 
and his report of an abnormal spinal 
curvature found after service, and the July 
2008 statement from K.E.A., B.S., D.C. which 
found that the Veteran's current X-ray 
findings are compatible with a prior history 
of trauma.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  

3.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


